DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. §103

2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 9 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over  Garg et al. (United States Patent Publication Number 20190114360), hereinafter Garg in view of Boris Galitsky (United States Patent 20190095420), hereinafter referred to as Galitsky, in view of further view of Andrew J. Richardson (United States Patent 
Regarding claim 1 Garg teaches receiving a mixed record (ABS. receiving at least one input file) (read an input file [0019] such as a “mixed record” including a first entry containing a first natural language 5phrase (ABS., unstructured data) (unstructured data [0020] such as “natural language” and a second entry containing a first structured data entry; (ABS., structured data) (structured data [0020]) 
Garg does not fully disclose a method for creating parse trees from mixed records comprising: using the first natural language phrase to create a first parse tree structure joining words in the first natural language phrase with natural links indicating their semantic relationship within the first natural language phrase; creating a first synthetic node representing the first structured data entry;  10joining the first synthetic node representing the first structured data entry to the first parse tree structure using a synthetic link to a node in the parse tree to produce a pseudo parse tree; and sending the pseudo parse tree to a question answer system for answering user queries by reference to the pseudo parse tree.

Galitsky teaches a method for creating parse trees (ABS., creates discourse trees) (creates discourse trees [0178] such as “parse trees” from mixed records (first paragraph of a first document and a second paragraph of  a second document) (Fig. 12 (1202) first paragraph of first document [0142]; Fig. 12 (1203) second paragraph of such as “mixed record” comprising: using the first natural language phrase (Fig. 12 (1202) first paragraph of first document [0142]; such as “first natural language phrase” to create a first parse tree structure (Fig. 12 (1202) first discourse tree [0142] such as “first parse tree” joining words in the first natural language phrase with natural links indicating their semantic relationship within the first natural language phrase; (divide the discourse text into units [0083]; (examine each unit, and its neighbor. Is there a relation holding between them? [0086]; (if yes, the mark that relation [0087]); creating a first synthetic node representing the first structured data entry; (Fig. 5 depicts node-link representation of the hierarchical binary tree with leaves which correspond to contiguous non-overlapping text spans [0096])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garg to incorporate the teachings of Galitsky whereby   a method for creating parse trees from mixed records comprising: using the first natural language phrase to create a first parse tree structure joining words in the first natural language phrase with natural links indicating their semantic relationship within the first natural language phrase; creating a first synthetic node representing the first structured data entry. By doing so  a determination is made of  an entity and a corresponding first elementary discourse unit from the first discourse tree by extracting a noun phrase from the discourse tree, classifying

Richardson teaches to produce a pseudo parse tree; (pseudo code representation of a parse tree [0136] 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garg in view of Galitsky to incorporate the teachings of Richardson to produce a pseudo parse tree. By using a pseudo code transport results in a relatively compact representation, but requires a scanner and a parser in the decoder. Richardson [0136]
Leviathan teaches 10joining the first synthetic node (ABS., first node) (first node Col 4 ln 30) representing the first structured data entry (semantically structured sentence Col. 4 ln 60) to the first parse tree structure (parse tree Col. 10 ln 17) using a synthetic link (graph that links to the data graph Col. 7 ln 44) to a node (a node Col. 11 ln 37)  in the parse tree (parse tree Col 10 ln 17) and sending the pseudo parse tree )to a question answer system (question answering system may be used to infer information in a data graph Col. 4 ln 21 – 23 such as “pseudo parse tree”) for answering user queries (answering a question Col 11 ln 31) by reference to the pseudo parse tree (searching the parse tree for the first node and second node based on linked template sentence Col. 2 ln 53 – 55)
  10joining the first synthetic node representing the first structured data entry to the first parse tree structure using a synthetic link to a node in the parse tree and sending the pseudo parse tree )to a question answer system by reference to the pseudo parse tree.   By doing so an answer to a query may be obtained by following a path starting at the first node and ending at a second node. Leviathan Col. 1 ln 53 - 55
	Claims 9 and 15 correspond to claim 1 and are rejected accordingly.


ALLOWABLE SUBJECT MATTER

4.         Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and nay intervening claims. 
	Claims 10 and 16 correspond to claim 2 and are allowable for the reason stated above.
	Claims 3 and 4 depend from claim 2 and inherit the same allowbility 
	Claims 11 and 17 correspond to claim 3 and inherit the same allowbility
	Claims 12 and 18 correspond to claim 4 and inherit the same allowbility


Claims 13 and 19 correspond to claim 5 and are allowable for the reason stated above.
Claim 6 depends from claim 5 and inherits the same allowbility
Claims 14 and 20 correspond to claim 6 and inherit the same allowbility

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and nay intervening claims.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and nay intervening claims.

Examiner's Request
5. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly

specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Stubley et al., (United States Patent Publication Number 20160179934) hereinafter Stubley teaches question answering from structured and unstructured data sources. Paragraph [0070] teaches “a user's question input via user interface 150 may be processed by question analyzer 160, which may be configured, e.g., through program instructions executed by one or more processors of QA system 100, to parse and/or 
	Kannan et al., “Matching Unstructured Product Offers to Structured Product Specifications” August 2011 teaches “Matching Unstructured Product Offers
to Structured Product Specifications.”

7.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).

Examiner
Art Unit 2166
11/06/2021

/MARK D FEATHERSTONE/            Supervisory Patent Examiner, Art Unit 2166